  Case 2:21-cv-01074-JDC-KK Document 32 Filed 06/29/21 Page 1 of 1 PageID #: 350

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


STATE OF LOUISIANA ET AL                               CASE NO. 2:21-CV-01074

VERSUS                                                 JUDGE JAMES D. CAIN, JR.

JOSEPH R BIDEN JR ET AL                                MAGISTRATE JUDGE KAY


                                     NOTICE OF MOTION SETTING

        Please take notice that the Motion for to Dismiss 12(b)(1) & 12(b)(6) (Document No. 31) filed by
Defendants on June 28, 2021 has been referred to the Honorable James D. Cain, Jr. for consideration on or
after the next regular motion date, which is August 25, 2021. The motion date is used by the Court for
tracking purposes and does not guarantee the motion will be considered on this date. A written ruling will
be issued in due course.

                                                   Deadlines

        Any party who opposes the motion may file a memorandum in opposition within twenty-one (21)
days after service of the motion in accordance with LR 7.5. The movant may file a reply within seven (7)
days after the memorandum in opposition is filed. Reply memoranda are limited to 7 pages. Leave of
court will be required to file any additional briefs. OPPOSITION TO THE MOTION MUST BE FILED
TIMELY OR THE MOTION WILL BE CONSIDERED UNOPPOSED.

                                              No Oral Argument

        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument
is necessary.

                                       Courtesy Copies Not Required

        The parties are relieved of their obligation under LR 7.1 to provide chambers with courtesy copy of
the briefs and any attachments filed in connection with this motion.


DATE OF NOTICE: June 29, 2021

                                             TONY R. MOORE
                                             CLERK OF COURT
